Citation Nr: 1244317	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-15 987	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1968 to May 1970.  The Veteran died in June 2003.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In January 2011, the Board reopened the claim of service connection for the cause of the Veteran's death, and denied the appeal on the merits.  The appellant appealed that decision to the Court.  In January 2012, the Court vacated the Board's January 2011 decision (to the extent that the Board denied service connection for the cause of the Veteran's death).  The Court remanded the matter for readjudication consistent with instructions outlined in a January 2012 Joint Motion for remand by the parties (Joint Motion).  The Board notes that the Joint Motion endorsed by the Court's January 2012 Order clearly indicates that only the portion of the January 2011 Board decision denying the appellant's claim was to be vacated and remanded; the portion of the January 2011 Board decision that reopened the issue on appeal has not been disturbed and is not on appeal at this time.

In April 2008, a Travel Board hearing in this matter was held before an Acting Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is associated with the claims file.  In March 2012, the Board sent notice to the appellant informing her of her right to request a new hearing before another Veterans' Law Judge, and explaining that if she did not respond within 30 days VA would assume she did not desire to request a new Board hearing.  The appellant has not requested a new Board hearing.

The Board also notes that the appellant submitted a new VA Form 21-22a in March 2012, appointing a new representative in this case.  The Board has accordingly identified the new representative on the first page of this decision.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion endorsed by the Court's January 2012 Order, it was agreed that remand was indicated because the Board failed to ensure fulfillment of the statutory duty to assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)(1) by not making an initial request for private medical records which were identified by the appellant, and which she authorized VA to obtain.  Specifically, the Joint Motion notes:

In October, Appellant provided authorization and consent for the Department of Veterans Affairs (VA) to obtain records from the VA Medical Centers in New York and Tampa; Winter Haven Hospital; Orlando Regional Medical Center; Lakeland Regional Medical Center; and with Dr. Trevisanily, Dr. Demers, Dr. [Schreiber] at the Watson Clinic; Dr. Adriand at Clark & Daugherty; and Dr. Cassell at Bond Clinic.

The Joint Motion notes that it does not appear that the RO sought to obtain these records.  The January 2012 Joint Motion reflects that all the parties agree that the records are critical evidence in the matter at hand.

The Board acknowledges that following the January 2012 Court Order, the appellant originally requested that this case not be remanded and, rather, that she be permitted to more expeditiously obtain and submit the outstanding medical records herself.  However, the appellant's recent December 2012 statement (through her representative) expresses that "it has become clear that development by the Department of Veterans Affairs is necessary, as not all of the facilities have been responsive to [the appellant]'s direct attempts to request records."  The December 2012 correspondence indicates:

In particular, it is asked that BVA direct the RO to contact the office of Dr. Trevisanily and Dr. Demers.  Although the January 2012 JMPR notes these doctors were at the Watson Clinic, the records obtained from the Watson Clinic do not contain reports from these doctors (although they do contain the reports from Dr. Schreiber as required by the JMPR).

The December 2012 correspondence identifies locations of offices for Dr. Trevisanily and Dr. Demers, and explains that "their offices have been unresponsive to persistent efforts to contact them about obtaining the required records."  

The appellant has recently submitted many of the medical records required by the Joint Motion directly to the Board.  These records have been submitted without a waiver of initial Agency of Original Jurisdiction (AOJ) review and, indeed, the December 2012 statement of the appellant's counsel expressly requests that the Board remand this appeal.  The December 2012 letter from the appellant's counsel essentially indicates that all available records from the private providers other than Dr. Trevisanily and Dr. Demers have been accounted for in these submissions.  The Board observes that the submitted records are quite substantial in quantity and appear to be as complete as the attorney suggests.  The appellant shall have the opportunity to further specify details of the outstanding medical records she seeks VA assistance in obtaining during the RO's processing of this remand.

On remand, the RO should request from the appellant new authorization forms for release of outstanding treatment record from the sources identified in the Joint Motion.  The appellant should be advised that ultimately it is her responsibility to ensure that private treatment records are secured.

The December 2012 correspondence from the appellant's counsel also points to a June 2012 response from the New York VA Healthcare System confirming that the Veteran was not treated at its facilities.  The December 2012 correspondence asks VA to "note that [the appellant] indicated ... she believed [the Veteran] had been treated at the St. Albans VA Medical Center in New York, [rather than having been] treated in Albany, NY as the original records request indicated."  The correspondence continues: "however, it is asked that the RO also contact the Albany VA Medical Center in an abundance of caution to see if there are any records pertaining to [the Veteran]."  The Board will accordingly direct that any outstanding VA treatment records be sought from any VA facility identified by the appellant.

Finally, the Board notes that the Joint Motion directed the Board to "discuss whether a VA medical opinion is necessary to decide this claim, pursuant to 38 U.S.C. § 5103A(a)."  In Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that, in the context of a dependency and indemnity compensation (DIC) claim such as this case, VA must consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case the appellant contends that the Veteran's exposure to herbicides resulted in colon cancer, which led to his death.  The Veteran is presumed to have been exposed to herbicides (linked to some forms of cancer) during service in Vietnam.  Notwithstanding the fact that colon cancer is not subject to presumptive service connection on the basis of herbicide exposure, service connection could still be established for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, there may be a reasonable possibility that a VA medical opinion might aid the appellant in substantiating the claim.  To ensure thorough compliance with the instructions of the Joint Motion, and to afford the appellant every consideration in this case, the Board finds that that it is reasonable to obtain a VA medical opinion as part of this remand.  The Board notes that this matter has been pending before VA for a number of years; however, given the express requests on behalf of the appellant  by her attorney, the resulting further delay is unavoidable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should request from the appellant authorization forms for release of treatment records (not already of record) from each of the medical providers identified in the Joint Motion (VA Medical Centers in New York and Tampa; Winter Haven Hospital; Orlando Regional Medical Center; Lakeland Regional Medical Center; and with Dr. Trevisanily, Dr. Demers, Dr. Schreiber at the Watson Clinic; Dr. Adriand at Clark & Daugherty; and Dr. Cassell at Bond Clinic).  In particular, the appellant should be requested to provide authorization forms for release of the outstanding medical records from Dr. Trevisanily and Dr. Demers at their current office addresses, indicated by the appellant's counsel to be in Winter Park, FL and Orlando, FL, respectively.

The RO should obtain all outstanding records of treatment and evaluation from all sources identified.  The RO should also attempt to obtain records of any pertinent VA treatment the Veteran may have received from the VA Medical Center in Albany, NY (in accordance with the request of the appellant's counsel in December 2012) and any other VA facility identified by the appellant.

If, for any reason, any private records sought are not provided pursuant to the RO's request, the appellant and her attorney should be so notified, advised that ultimately it is the appellant's responsibility to ensure that the private records are associated with the claims file, and afforded opportunity to submit any records that are not yet associated with the claims file.

2.  Once the record is determined to be complete, the RO should arrange for the Veteran's claims file (and a copy of this remand) to be forwarded to an appropriate physician for review and a medical advisory opinion as to whether the Veteran's terminal colon cancer was, at least as likely as not (i.e., a 50 percent or better probability), caused by his exposure to herbicides in Vietnam.  If the opinion is negative, the consulting physician should further opine as to whether any cause of the Veteran's death was somehow otherwise related to his service.  The consulting physician should explain the rationale for all opinions, citing to supporting factual evidence.

3.  Thereafter, the RO should undertake any other development it determines to be warranted based upon the expanded record.  The RO should then re-adjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, the RO should issue an appropriate Supplemental Statement of the Case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


